

Exhibit 10.4


DANAHER CORPORATION
1998 STOCK OPTION PLAN, AS AMENDED


PURPOSE
Danaher Corporation, a Delaware corporation (“Danaher” or the “Company”), wishes
to recruit, reward, and retain key employees and outside directors. To further
these objectives, the Company hereby sets forth the Danaher Corporation 1998
Stock Option Plan, as amended (the “Plan”) to provide options (“Options”) to
employees to purchase shares of the Company’s common stock (the “Common Stock”).
The Company may also make direct grants of Common Stock (“Restricted Stock
Grants”) to participants as a bonus or other incentive or grant such stock in
lieu of Company obligations to pay cash under other plans or compensatory
arrangements, including any deferred compensation plans, and may also grant
stock appreciation rights (“SARs”), restricted stock units (“RSUs”), and other
stock-based awards (“Other Stock-Based Awards”). Grants of the various
equity-related instruments are “Awards.”
 
 
PARTICIPANTS
All Employees and non-Employee directors (“Eligible Directors”) of Danaher and
Eligible Subsidiaries are eligible for Awards under this Plan. Eligible
employees and directors become “optionees” or “recipients” when the
Administrator grants them, respectively, an Option or one of the other Awards
under this Plan. Optionees and recipients are referred to collectively as
“participants.” The term “participant” also includes, where appropriate, a
person authorized to exercise an Option or hold or receive another Award in
place of the intended original recipient.
 
 
 
“Employee” means any person employed as a common law employee of the Company or
an Eligible Subsidiary.
 
 
ADMINISTRATOR
The Administrator will be the Compensation Committee of the Board of Directors
of Danaher (the “Compensation Committee”), unless the Board specifies another
committee. The Board may also act under the Plan as though it were the
Compensation Committee.
 
 
 
The Administrator is responsible for the general operation and administration of
the Plan and for carrying out its provisions and has full discretion in
interpreting and administering the provisions of the Plan. Subject to the
express provisions of the Plan, the Administrator may exercise such powers and
authority of the Board as the Administrator may find necessary or appropriate to
carry out its functions. The Administrator may delegate its functions (other
than those described in the GRANTING OF AWARDS section) to officers or
employees.
 
 


BO1 15943942.4

--------------------------------------------------------------------------------



 
The Administrator’s powers will include, but not be limited to, the power to:
construe and interpret the terms of the Plan and Awards granted pursuant to the
Plan (including the power to remedy any ambiguity, inconsistency, or omission);
amend, waive, or extend any provision or limitation of any Award (except as
limited by the terms of the Plan); in order to fulfill the purposes of the Plan
and without amending the Plan, to modify Awards to participants who are foreign
nationals or employed outside of the United States in order to recognize
differences in local law, tax policies or customs; and, to adopt such procedures
as are necessary or appropriate to carryout the foregoing. All decisions,
determinations and interpretations of the Administrator shall be final and
binding on all holders of any Award. The Administrator may act through meetings
of a majority of its members or by unanimous consent.
 
 
GRANTING OF AWARDS
Subject to the terms of the Plan, the Administrator will, in its sole
discretion, determine
 
 
 
the recipients of Awards,
 
 
 
the terms of such Awards,
 
 
 
the schedule for exercisability and nonforfeitability (including any
requirements that the participant or the Company satisfy performance criteria or
Performance Objectives),
 
 
 
the time and conditions for expiration of the Awards, and
 
 
 
the form of payment due upon exercise or grant.
 
 
 
The Administrator’s determinations under the Plan need not be uniform and need
not consider whether possible participants are similarly situated.
 
 
 
Options granted to employees are not intended to qualify as “incentive stock
options” (“ISOs”) within the meaning of Section 422 of the Internal Revenue Code
of 1986, as amended from time to time (the “Code”), or the corresponding
provision of any subsequently enacted tax statute. The Administrator may not
reduce the Exercise Price of any outstanding Option, other than as provided
under Adjustments upon Changes in Capital Stock. Subject to the foregoing, the
Administrator may set whatever conditions it considers appropriate for the
Awards.
 
 
Substitutions
The Administrator may also grant Awards in substitution for options or other
equity interests held by individuals who become Employees of the Company or of
an Eligible Subsidiary as a result of the Company’s acquiring or merging with
the individual’s employer. If necessary to conform the Awards to the interests
for which they are substitutes, the Administrator may grant substitute Awards
under terms and conditions that vary from those the Plan otherwise requires.
 
 
DATE OF GRANT
The “Date of Grant” will be the date as of which the Administrator grants an
Award to a person, as specified in the Administrator’s minutes.


- 2 -

--------------------------------------------------------------------------------



 
 
EXERCISE PRICE
The “Exercise Price” is the value of the consideration that a participant must
provide in exchange for one share of Common Stock. The Administrator will
determine the Exercise Price under each Option and may set the Exercise Price
without regard to the Exercise Price of any other Options granted at the same or
any other time. The Company may use the consideration it receives from the
optionee for general corporate purposes.
 
 
 
The Exercise Price per share for the Options may not be less than 100% of the
Fair Market Value of a share on the Date of Grant.
 
 
 
The Administrator may satisfy any state law requirements regarding adequate
consideration for Restricted Stock Grants by (i) issuing Common Stock held as
treasury stock or repurchased on the open market or (ii) charging the recipients
at least the par value for the shares covered by the Restricted Stock Grant.
 
 
Fair Market Value
“Fair Market Value” of a share of Common Stock for purposes of the Plan will be
determined as follows:
 
 
 
if the Common Stock is traded on a national securities exchange, the closing
sale price on that date;
 
 
 
if the Common Stock is not traded on any such exchange, the closing sale price
as reported by the National Association of Securities Dealers, Inc. Automated
Quotation System (“Nasdaq”) for such date;
 
 
 
if no such closing sale price information is available, the average of the
closing bid and asked prices as reported by Nasdaq for such date; or
 
 
 
if there are no such closing bid and asked prices, the average of the closing
bid and asked prices as reported by any other commercial service for such date.
 
 
 
For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date shall be determined by using the closing sale price
or the average of the closing bid and asked prices, as appropriate, for the
immediately preceding trading day.
 
 
EXERCISABILITY
The Administrator will determine the times and conditions for exercise or
retention of each Award but may not extend the period for exercise of an Option
or SAR beyond the tenth anniversary of its Date of Grant.
 
 
 
Awards will become exercisable or nonforfeitable at such times and in such
manner as the Administrator determines and the Award Certificate indicates;
provided, however, that the Administrator may, on such terms and conditions as
it determines appropriate, accelerate the time at which the participant may
exercise any portion of an Option or at which restrictions or other conditions
on other Awards will lapse.


- 3 -

--------------------------------------------------------------------------------



 
 
 
If the Administrator does not specify otherwise, Options for Employees will
become exercisable and restrictions on other Awards will lapse as to one-fifth
of the covered shares on each of the first five anniversaries of the Date of
Grant, and Options for Eligible Directors will become exercisable in full as of
the Date of Grant. Subject to the section below entitled “Award Expiration,”
unless the Administrator provides otherwise, the passage of time after a
participant’s Retirement will continue to count for purposes of determining the
extent to which an Award is exercisable or nonforfeitable.
 
 
 
No portion of an Award that is unexercisable, unvested or forfeitable at a
participant’s termination of employment for any reason other than Retirement (as
defined below) will thereafter become exercisable or nonforfeitable, unless the
Award Certificate provides otherwise, either initially or by amendment. All
unexpired Options become fully exercisable or nonforfeitable, as applicable, in
the event the participant reaches age 65 while employed irrespective of whether
the person then retires.
 
 
 
For purposes of the Plan, termination of employment means the time when the
active employer-employee or other active service-providing relationship between
the employee and the Company ends for any reason, including retirement. For
purposes of Awards granted under this Plan, the Administrator shall have
discretion to determine whether a participant has ceased to be actively employed
by (or, in the case of an Eligible Director, has ceased actively providing
services to) the Company or Eligible Subsidiary, and the effective date on which
such active employment (or active service-providing relationship) terminated.
For the avoidance of doubt, a participant’s active employer-employee or other
active service-providing relationship shall not be extended by any notice period
mandated under local law (e.g., active employment shall not include a period of
“garden leave”, paid administrative leave or similar period pursuant to local
law), and in the event of a participant’s termination of employment (whether or
not in breach of local labor laws), participant’s right to exercise any Option
after termination of employment, if any, shall be measured by the date of
termination of active employment or service and shall not be extended by any
notice period mandated under local law. Unless the Administrator provides
otherwise, (1) termination of employment will include instances in which a
common law employee is terminated and immediately rehired as an independent
contractor, and (2) the spin‑off, sale, or disposition of a participant’s
employer from the Company or an Eligible Subsidiary (whether by transfer of
shares, assets or otherwise) shall constitute a termination of employment or
service.
 
 
 
Automatic Exercise of Certain Expiring Options. Notwithstanding any other
provision of this Plan or any Award agreement (other than this Section), on the
last trading day on which all or a portion of an outstanding Option may be
exercised, if as of the close of trading on such day the then Fair Market Value
of a share of Common Stock exceeds the per share Exercise Price of the Option by
at least $.01 (such expiring portion of an Option that is so in-the-money, an
“Auto-Exercise Eligible Option”), the optionee shall be deemed to have
automatically exercised such Auto-Exercise Eligible Option (to the extent it has
not previously been exercised or forfeited) as of the close of trading in
accordance with the provisions of this Section. In the event of an automatic
exercise pursuant to this Section, the Company shall reduce the number of shares
of Common Stock issued to the optionee upon such optionee’s automatic exercise
of the Auto-Exercise Eligible Option in an amount necessary to satisfy (1) the
optionee’s Exercise Price obligation for the Auto-Exercise Eligible Option, and
(2) the minimum, applicable Federal, state, local and, if applicable, foreign
income and employment tax and social insurance withholding requirements arising
upon the automatic exercise (unless the Administrator deems that a different
method of satisfying such withholding obligations is practicable and advisable),
in each case based on the Fair Market Value of the Common Stock as of the close
of trading on the date of exercise. In accordance with procedures established by
the Administrator, an optionee may notify the Company’s record-keeper in writing
in advance that he or she does not wish for the Auto-Exercise Eligible Option to
be exercised. This Section shall not apply to any Option to the extent that this
Section causes the Option to fail to qualify for favorable tax treatment under
applicable law. In its discretion, the Company may determine to cease
automatically exercising Options at any time.


- 4 -

--------------------------------------------------------------------------------



METHOD OF EXERCISE
To exercise any exercisable portion of an Award, the participant must:
 
 
 
Deliver a written notice of exercise to the Secretary of the Company (or to
whomever the Administrator designates), in a form complying with any rules the
Administrator may issue, signed by the participant, and specifying the number of
shares of Common Stock underlying the portion of the Award the participant is
exercising;
 
 
 
Pay the full Exercise Price (if any) by cashier’s or certified check for the
shares of Common Stock with respect to which the Award is being exercised,
unless the Administrator consents to another form of payment (which could
include the use of Common Stock); and
 
 
 
Deliver to the Secretary of the Company (or to whomever the Administrator
designates) such representations and documents as the Administrator, in its sole
discretion, may consider necessary or advisable.
 
 
 
Payment in full of the Exercise Price need not accompany the written notice of
exercise provided the notice directs that the stock certificates for the shares
issued upon the exercise be delivered to a licensed broker acceptable to the
Company as the agent for the individual exercising the option and at the time
the stock certificates are delivered to the broker, the broker will tender to
the Company cash or cash equivalents acceptable to the Company and equal to the
Exercise Price.


- 5 -

--------------------------------------------------------------------------------



 
 
 
The Administrator may agree to payment through the tender to the Company of
shares of Common Stock. Shares of stock offered as payment will be valued, for
purposes of determining the extent to which the optionee has paid the Exercise
Price, at their Fair Market Value on the date of exercise. The Administrator may
also, in its discretion, accept attestation of ownership of Common Stock and
issue a net number of shares upon Option exercise.
 
 
AWARD EXPIRATION
No one may exercise an Option or exercisable Award more than ten years after its
Date of Grant. Unless the Administrator provides otherwise, either initially or
by amendment, no one may exercise an exercisable Award (and any otherwise
nonforfeitable portions of the exercisable Awards will then expire) after the
first to occur of:
 
 
Employment Termination
The 90th day after the date of termination of employment (other than for death,
Disability, Retirement or Gross Misconduct).
 
 
Retirement
For either Early or Normal Retirement (both as defined below and both
collectively referred to as “Retirement”), the fifth anniversary of Retirement.
Solely for purposes of this Plan, “Normal Retirement” occurs on the date an
employee voluntarily ceases to be an Employee at or after reaching age 65, and
“Early Retirement” occurs on the date an employee voluntarily ceases to be an
Employee if both (i) the employment termination occurs before the Employee
reaches age 65 and (ii) the Administrator determines that the cessation
constituted “retirement” for purposes of this Plan. In deciding whether a
termination of employment is an Early Retirement, the Administrator need not
consider the definition under any other Company Plan.
 
 
Gross Misconduct
For the Company’s termination of the participant’s employment as a result of the
participant’s Gross Misconduct, the time of such termination. For purposes of
this Plan, “Gross Misconduct” means the participant has
 
 
 
(i) committed fraud, misappropriation, embezzlement, willful misconduct or gross
negligence with respect to the Company or any Subsidiary thereof, or any other
action in willful disregard of the interests of the Company or any Subsidiary
thereof;
 
 
 
(ii) been convicted of, or pled guilty or no contest to, (1) a felony, (2) any
misdemeanor (other than a traffic violation) with respect to his/her employment,
or (3) any other crime or activity that would impair his/her ability to perform
his/her duties or impair the business reputation of the Company or any
Subsidiary thereof;


- 6 -

--------------------------------------------------------------------------------



 
 
 
(iii) refused or willfully failed to adequately perform any duties assigned to
him/her; or
 
 
 
(iv) refused or willfully failed to comply with standards, policies or
procedures of the Company or any Subsidiary thereof, including without
limitation the Company’s Standard of Conduct as amended from time to time.
 
 
Disability
For disability, the earlier of (i) the first anniversary of the participant’s
termination of employment for disability and (ii) 60 days after the participant
no longer has a disability, where “disability” means the inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of not less than
twelve months; or
 
 
Death
The date 12 months after the participant’s death.
 
 
 
If exercise is permitted after termination of employment, the Award will
nevertheless expire as of the date that the former employee violates any
covenant not to compete or any other post--employment covenant (including
without limitation any nonsolicitation, nonpiracy of employees, nondisclosure,
nondisparagement, works-made-for-hire or similar covenants) in effect between
the Company and any Subsidiary thereof, on the one hand, and the former employee
on the other hand.
 
 
 
Nothing in this Plan extends the term of an Award beyond the tenth anniversary
of its Date of Grant, nor does anything in this AWARD EXPIRATION section make an
Award exercisable or nonforfeitable that has not otherwise become exercisable or
nonforfeitable.
 
 
Leave of Absence
The active employer-employee or other active service-providing relationship
between the participant and the Company or an Eligible Subsidiary shall not be
considered interrupted in the case of: (i) sick leave; (ii) military leave; or
(iii) any other leave of absence, in each case to the extent approved by the
Administrator. For the avoidance of doubt, the Administrator, in its sole
discretion, may determine that a participant’s leave of absence to complete a
course of study will not constitute termination of employment for purposes of
the Plan. Further, during any approved leave of absence, the Administrator shall
have discretion to provide that the vesting of any Awards held by the
participant shall be frozen as of the first day of the leave and shall not
resume until and unless the participant returns to active employment prior to
the expiration of the term (if any) of the Awards, subject to any requirements
of applicable laws or contract. The Administrator, in its sole discretion, will
determine all questions of whether particular terminations or leaves of absence
are terminations of active employment or service.


- 7 -

--------------------------------------------------------------------------------



 
 
AWARD CERTIFICATES
Award Certificates will set forth the terms of each Award and will include such
terms and conditions, consistent with the Plan, as the Administrator may
determine are necessary or advisable. To the extent the certificate is
inconsistent with the Plan, the Plan will govern. The Award Certificates may
contain special rules. The Administrator may, in its discretion, require Award
agreements rather than certificates.
 
 
STOCK APPRECIATION RIGHTS
A SAR represents the right to receive a payment, in cash, shares of Common Stock
or both (as determined by the Administrator), equal to the excess of the Fair
Market Value on the date the SAR is exercised over the SAR’s Exercise Price, if
any. The Administrator will establish in its sole discretion the exercise price
of a SAR and all other applicable terms and conditions, which will be set forth
in the applicable Award Certificate or Award agreement.
 
 
RSUs
RSUs shall be credited as a bookkeeping entry in the name of the Employee or
Eligible Director in an account maintained by the Company. No shares of Common
Stock are actually issued to the participant in respect of RSUs on the Date of
Grant. Shares of Common Stock shall be issuable to the participant only upon the
lapse of such restrictions and satisfaction of such vesting conditions,
including time-based vesting conditions and/or the attainment of Performance
Objectives, as determined and certified by the Committee.
 
 
 
The Administrator may satisfy any Delaware corporate law requirements regarding
adequate consideration for RSUs by (i) issuing Common Stock held as treasury
stock or repurchased on the open market or (ii) charging the recipients at least
the par value for the shares of Common Stock covered by the RSUs.
 
 
 
RSUs will vest and the underlying shares of Common Stock will become
nonforfeitable at such times and in such manner as the Administrator determines.
In the event the participant reaches age 65 while employed, irrespective of
whether the participant then retires, all time-based vesting conditions on
outstanding RSUs will be deemed satisfied in full and the Award shall become
fully vested if prior to the expiration of the award it is determined that the
performance-based vesting conditions or Performance Objectives have been
satisfied. Unless otherwise specified by the Administrator, any
performance-based vesting conditions or Performance Objectives must be
satisfied, if at all, prior to the 10th anniversary of the Date of Grant.


- 8 -

--------------------------------------------------------------------------------



 
A recipient who is awarded RSUs under the Plan shall possess no incidents of
ownership with respect to the underlying shares of Common Stock.
 
 
 
Any RSU Award shall be paid in a lump sum in shares within 30 days of the later
of the date on which the participant has satisfied the Award’s time-based
vesting requirements and the date the Administrator (or the Compensation
Committee, as the case may be) determines if applicable that the Performance
Criteria for such RSU Award has been satisfied.
 
 
OTHER STOCK- BASED AWARDS
The Administrator may grant Other Stock-Based Awards that are denominated in,
valued in whole or in part by reference to, or otherwise based on or related to,
Common Stock. The purchase, exercise, exchange or conversion of Other
Stock-Based Awards and all other terms and conditions applicable to the Awards
will be determined by the Administrator in its sole discretion and will be set
forth in the applicable Award Certificate or Award agreement.
 
 
STOCK SUBJECT TO PLAN
Except as adjusted below under “Substantial Corporate Change,” the aggregate
number of shares of Common Stock that may be issued under the Awards may not
exceed 60 million shares and the maximum number of shares that may be subject to
any and all Awards, in the aggregate, for a single individual may not exceed 10
million shares. No Award that the Committee determines is subject to Performance
Objectives for purposes of Code Section 162(m) may pay or cover in excess of 10
million shares of Common Stock or the cash value equivalent to that number of
shares. The Common Stock may come from treasury shares, authorized but unissued
shares, or previously issued shares that the Company reacquires, including
shares it purchases on the open market. If any Award expires, is canceled, or
terminates for any other reason, the shares of Common Stock available under that
Award will again be available for the granting of new Awards.
 
 
 
No adjustment will be made for a dividend or other right for which the record
date precedes the date of exercise.
 
 
 
The participant will have no rights of a stockholder with respect to the shares
of stock subject to an Award except to the extent that the Company has issued
certificates for, or otherwise confirmed ownership of, such shares upon the
exercise or, as applicable, the grant or nonforfeitability of an Award.
 
 
 
The Company will not issue fractional shares pursuant to the exercise of an
Award. Any fractional share will be rounded up and issued to the participant in
a whole share.


- 9 -

--------------------------------------------------------------------------------



 
 
PERSON WHO MAY EXERCISE
During the participant’s lifetime and except as provided under TRANSFERS,
ASSIGNMENTS, AND PLEDGES, only the participant or his/her duly appointed
guardian or personal representative may exercise or hold an Award (other than
nonforfeitable shares of Common Stock). After his/her death, his/her personal
representative or any other person authorized under a will or under the laws of
descent and distribution may exercise any then exercisable portion of an Award
or hold any then nonforfeitable portion of any Award. If someone other than the
original recipient seeks to exercise or hold any portion of an Award, the
Administrator may request such proof as it may consider necessary or appropriate
of the person’s right to exercise or hold the Award.
 
 
PERFORMANCE RULES
Subject to the terms of the Plan, the Committee will have the authority to
establish and administer Performance Objectives with respect to such Awards as
it considers appropriate, which Performance Objectives must be satisfied, as the
Committee specifies, before the participant receives or retains an Award or
before the Award becomes nonforfeitable or exercisable.
 
 
 
Performance Objectives will be based exclusively on one or more of the following
financial measures determined based on the Company and its Subsidiaries on a
group-wide basis or on the basis of parent, Subsidiary, division, business
platform, or operating unit results:
 
 
 
earnings per share (on a fully diluted or other basis)
 
 
 
pretax or after tax net income,
 
 
 
operating income,
 
 
 
gross revenue,
 
 
 
profit margin,
 
 
 
stock price targets or stock price maintenance,
 
 
 
free cash flow,
 
 
 
cash flow,
 
 
 
return on equity,
 
 
 
return on capital,
 
 
 
earnings before interest, taxes, depreciation, and amortization (EBITDA),
 
 
 
strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, geographic business expansion
goals, cost targets, or objective goals relating to acquisitions or
divestitures,


- 10 -

--------------------------------------------------------------------------------



 
 
 
or any combination of these measures (in each case before or after such
objective income and expense allocations or adjustments as the Committee may
specify within the Applicable Period).
 
 
 
The Committee shall determine whether such Performance Objectives are attained,
and such determination will be final and conclusive.
 
 
 
Each Performance Objective may be expressed in absolute and/or relative terms,
may be based on or use comparisons with current internal targets, the past
performance of the Company (including the performance of one or more
Subsidiaries, divisions, business platforms, and/or operating units) and/or the
past or current performance of other companies. In the case of earnings-based
measures, Performance Objectives may use comparisons relating to capital
(including, but not limited to, the cost of capital), shareholders’ equity
and/or shares outstanding, or to assets or net assets.
 
 
 
The provisions governing the grants of Options and SARs and the establishment of
Performance Objectives for other Awards are intended to conform with all
provisions of Code Section 162(m) and Treas. Reg. § 1.162-27 to the extent
necessary to allow the Company a Federal income tax deduction for Awards as
“qualified performance based compensation,” provided that Committee retains the
discretion whether to make Awards that do not so qualify. The Committee also
retains the discretion to specify that it can adjust an Award payout downwards
(to the extent permitted by the foregoing tax rules) under such factors as it
considers appropriate.
 
 
 
The measures used in setting Performance Objectives under the Plan for any given
performance period will, to the extent applicable, be determined in accordance
with generally accepted accounting principles (“GAAP”) and in a manner
consistent with the methods used in the Company’s audited financial statements,
without regard to (i) extraordinary or nonrecurring items in accordance with
GAAP, (ii) changes in accounting, or (iii) the effect of discontinued
operations, unless, in each of clauses (i)-(iii), the Committee decides
otherwise within the Applicable Period.
 
 
 
The “Applicable Period” with respect to any performance period for an Award
means a period beginning on or before the first day of the performance period
and ending no later than the earlier of (i) the 90th day of the performance
period or (ii) the date on which 25% of the performance period has been
completed.
 
 
ADJUSTMENTS UPON CHANGES IN CAPITAL STOCK
Subject to any required action by the Company (which it shall promptly take) or
its stockholders, and subject to the provisions of applicable corporate law, if,
after the Date of Grant of an Award,
 
 
 
the outstanding shares of Common Stock increase or decrease or change into or
are exchanged for a different number or kind of security by reason of any
recapitalization, reclassification, stock split, reverse stock split,
combination of shares, exchange of shares, stock dividend, or other distribution
payable in capital stock, or


- 11 -

--------------------------------------------------------------------------------



 
 
 
some other increase or decrease in such Common Stock occurs without the
Company’s receiving consideration,
 
 
 
the Administrator will make a proportionate and appropriate adjustment in the
number of shares of Common Stock underlying each Award, so that the
proportionate interest of the participant immediately following such event will,
to the extent practicable, be the same as immediately before such event. Unless
the Administrator determines another method would be appropriate, any such
adjustment to an Option will not change the total price with respect to shares
of Common Stock underlying the unexercised portion of an Option or SAR but will
include a corresponding proportionate adjustment in the Option’s or SAR’s
Exercise Price.
 
 
 
The Administrator will make a commensurate change to the maximum number and kind
of shares provided in the STOCK SUBJECT TO PLAN section.
 
 
 
In the event of a declaration of an extraordinary dividend on the Common Stock
payable in a form other than Common Stock in an amount that has a material
effect on the price of the Common Stock, the Administrator shall make such
adjustments as it, in its sole discretion, deems appropriate in the outstanding
Awards and the maximum number of shares provided in the Stock Subject to Plan
section.
 
 
 
Any issue by the Company of any class of preferred stock, or securities
convertible into shares of common or preferred stock of any class, will not
affect, and no adjustment by reason thereof will be made with respect to, the
number of shares of Common Stock subject to any Award or the Exercise Price
except as this ADJUSTMENTS UPON CHANGES IN CAPITAL STOCK section specifically
provides. The grant of an Award under the Plan will not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
to consolidate, or to dissolve, liquidate, sell, or transfer all or any part of
its business or assets.
 
 
Substantial Corporate Change
Upon a Substantial Corporate Change, the Plan and any forfeitable portions of
the Awards will terminate unless provision is made in writing in connection with
such transaction for the assumption or continuation of outstanding Awards, or
the substitution for such Awards of any options or grants covering the stock or
securities of a successor employer corporation, or a parent or subsidiary of
such successor, with appropriate adjustments as to the number and kind of shares
of stock and prices, in which event the Awards will continue in the manner and
under the terms so provided.
 
 
 
Unless the Board determines otherwise, if an Award would otherwise terminate
pursuant to the preceding sentence, the Administrator will either


- 12 -

--------------------------------------------------------------------------------



 
 
 
provide optionees or holders of SARs will have the right, at such time before
the consummation of the transaction causing such termination as the Board
reasonably designates, to exercise any unexercised portions of an Option or SAR,
whether or not they had previously become exercisable, or
 
 
 
for any Awards, cause the Company, or agree to allow the successor, to cancel
each Award after payment to the participant of an amount in cash, cash
equivalents, or successor equity interests substantially equal to the Fair
Market Value under the transaction (minus, for Options and SARs, the Exercise
Price for the shares covered by the Option or SAR (and for any Awards, where the
Board or the Administrator determines it is appropriate, any required tax
withholdings)).
 
 
 
A Substantial Corporate Change means the consummation of:
 
 
 
the dissolution or liquidation of the Company,
 
 
 
the merger, consolidation, or reorganization of the Company with one or more
corporations in which the Company is not the surviving corporation (other than a
merger, consolidation or reorganization which would result in the voting
securities of the Company outstanding immediately prior to such event continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger, consolidation or reorganization and with the power to elect at
least a majority of the board of directors or other governing body of such
surviving entity),
 
 
 
the sale of all or substantially all of the assets of the Company to another
corporation,
 
 
 
or any transaction (including a merger or reorganization in which the Company
survives) approved by the Board that results in any person or entity (other than
any affiliate of the Company as defined in Rule 144(a)(1) under the Securities
Act) owning 100% of the combined voting power of all classes of stock of the
Company.
 
 
SUBSIDIARY EMPLOYEES
Employees of Company Subsidiaries will be entitled to participate in the Plan,
except as otherwise designated by the Board of Directors or the Administrator.
 
 
 
“Eligible Subsidiary” means each of the Company’s Subsidiaries, except as the
Board otherwise specifies. “Subsidiary” means any corporation, limited liability
company, partnership or other entity (“corporation”) (other than the Company) in
an unbroken chain of corporations beginning with the Company if, at the time an
Award is granted to a participant under the Plan, each of the corporations
(other than the last corporation in the unbroken chain) owns stock or other
equity possessing 20% or more of the total combined voting power of all classes
of stock or equity in one of the other corporations in such chain.


- 13 -

--------------------------------------------------------------------------------



 
 
LEGAL COMPLIANCE
The Company will not issue any shares of Common Stock under an Award until all
applicable requirements imposed by Federal and state securities laws, rules and
regulations, and other federal, state, local and foreign laws, rules and
regulations, and by any applicable regulatory agencies or stock exchanges, have
been fully met. To that end, the Company may require the participant to take any
reasonable action to comply with such requirements before issuing such shares.
No provision in the Plan or action taken under it authorizes any action that is
otherwise prohibited by Federal or state laws, rules, or regulations, or by any
applicable regulatory agencies or stock exchanges.
 
 
 
To comply with the laws in other countries in which the Company or any of its
Subsidiaries operates or has Employees, the Administrator, in its sole
discretion, shall have the power and authority to modify the terms and
conditions of any Award granted to Employees outside the United States; modify
exercise procedures and other terms and procedures, to the extent such actions
may be necessary or advisable; and take any action, before or after an Award is
made, that it deems advisable to obtain approval or comply with any applicable
government regulatory exemptions or approvals. Although in establishing such
sub-plans, terms or procedures, the Company may endeavor to (i) qualify an Award
for favorable foreign tax treatment or (ii) avoid adverse tax treatment, the
Company makes no representation to that effect and expressly disavows any
covenant to maintain favorable or avoid unfavorable tax treatment.  The Company
shall be unconstrained in its corporate activities without regard to
the potential negative tax impact on holders of Awards under the Plan.
 
 
 
The Plan is intended to conform to the extent necessary with all provisions of
the Securities Act of 1933 (“Securities Act”) and the Securities Exchange Act of
1934 (“Exchange Act”) and all regulations and rules the Securities and Exchange
Commission issues under those laws. Notwithstanding anything in the Plan to the
contrary, the Administrator must administer the Plan, and Awards may be granted
and exercised, only in a way that conforms to such laws, rules, and regulations.
To the extent permitted by applicable law, the Plan and any Awards will be
deemed amended to the extent necessary to conform to such laws, rules, and
regulations.
 
 
PURCHASE FOR INVESTMENT AND OTHER RESTRICTIONS
Unless a registration statement under the Securities Act covers the shares of
Common Stock a participant receives under an Award, the Administrator may
require, at the time of such grant and/or exercise and/or lapse of restrictions,
that the participant agree in writing to acquire such shares for investment and
not for public resale or distribution, unless and until the shares subject to
the Award are registered under the Securities Act. Unless the shares are
registered under the Securities Act, the participant must acknowledge:


- 14 -

--------------------------------------------------------------------------------



 
 
 
that the shares received under the Award are not so registered,
 
 
 
that the participant may not sell or otherwise transfer the shares unless the
shares have been registered under the Securities Act in connection with the sale
or transfer thereof, or
 
 
 
counsel satisfactory to the Company has issued an opinion satisfactory to the
Company that the sale or other transfer of such shares is exempt from
registration under the Securities Act, and
 
 
 
such sale or transfer complies with all other applicable laws, rules, and
regulations, including all applicable Federal and state securities laws, rules,
and regulations.
 
 
 
Additionally, the Common Stock, when issued under an Award, will be subject to
any other transfer restrictions, rights of first refusal, and rights of
repurchase set forth in or incorporated by reference into other applicable
documents, including the Company’s articles or certificate of incorporation,
by-laws, or generally applicable stockholders’ agreements.
 
 
 
The Administrator may, in its sole discretion, take whatever additional actions
it deems appropriate to comply with such restrictions and applicable laws,
including placing legends on certificates and issuing stop-transfer orders to
transfer agents and registrars.
 
 
TAX WITHHOLDING
The participant must satisfy all applicable Federal, state, and local income and
employment tax withholding requirements before the Company will deliver stock
certificates or otherwise recognize ownership or nonforfeitability under an
Award. The Company may decide to satisfy the withholding obligations through
additional withholding on salary or wages. If the Company does not or cannot
withhold from other compensation, the participant must pay the Company, with a
cashier’s check or certified check, the full amounts required for withholding.
Payment of withholding obligations is due at the same time as is payment of the
Exercise Price or lapse of restrictions, as applicable. The Administrator may
instead satisfy the withholding obligations (i) by retaining shares of Common
Stock from the Option exercise or release of the Award, (ii) by selling or
arranging for the sale of shares of Common Stock that the participant acquires
at the Option exercise or release of the Award, (iii) by allowing the
participant to tender previously owned shares of Common Stock, (iv) by allowing
participant to attest to his ownership of shares (with the distribution of net
shares), or (v) by allowing the participant to have a broker tender to the
Company cash equal to the withholding taxes, subject, in each case, to a
withholding of no more than the minimum applicable tax withholding rate.


- 15 -

--------------------------------------------------------------------------------



 
 
TRANSFERS, ASSIGNMENTS OR PLEDGES
Unless the Administrator otherwise approves in advance in writing or as set
forth below, an Award may not be assigned, pledged, or otherwise transferred in
any way, whether by operation of law or otherwise or through any legal or
equitable proceedings (including bankruptcy), by the participant to any person,
except by will or by operation of applicable laws of descent and distribution.
If necessary to comply with Rule 16b-3 under the Exchange Act, the participant
may not transfer or pledge shares of Common Stock acquired under an Award until
at least six months have elapsed from (but excluding) the Date of Grant, unless
the Administrator approves otherwise in advance in writing. The Administrator
may, in its discretion, expressly provide that a participant may transfer his
Award, without receiving consideration, to (i) members of the optionee’s
immediate family (children, grandchildren, or spouse), (ii) trusts for the
benefit of such family members, or (iii) partnerships whose only partners are
such family members.
 
 
AMENDMENT OR TERMINATION OF PLAN AND OPTIONS
The Board may amend, suspend, or terminate the Plan at any time, without the
consent of the participants or their beneficiaries; provided, however, that no
amendment will deprive any participant or beneficiary of any previously declared
Award. Except as required by law or by the “Substantial Corporate
Change”section, the Administrator may not, without the participant’s or
beneficiary’s consent, modify the terms and conditions of an Award so as to
materially adversely affect the participant. No amendment, suspension, or
termination of the Plan will, without the participant’s or beneficiary’s
consent, terminate or materially adversely affect any right or obligations under
any outstanding Awards. Notwithstanding the foregoing to the contrary, the Board
reserves the right, to the extent it deems necessary or advisable in its sole
discretion, to unilaterally modify the Plan and any Awards made thereunder to
ensure all Awards, Award Certificates and Award agreements provided to
participants who are U.S. taxpayers are made in such a manner that either
qualifies for exemption from or complies with Code Section 409A including, but
not limited to, the ability to increase the exercise or purchase price of an
Award (without the consent of the participant) to the Fair Market Value on the
date the Award was granted; provided, however that the Company makes no
representations that the Plan or any Awards will be exempt from or comply with
Code Section 409A and makes no undertaking to preclude Code Section 409A from
applying to the Plan or any Award made thereunder.


- 16 -

--------------------------------------------------------------------------------



 
 
PRIVILEGES OF STOCK OWNERSHIP
No participant and no beneficiary or other person claiming under or through such
participant will have any right, title, or interest in or to any shares of
Common Stock allocated or reserved under the Plan or subject to any Award except
as to such shares of Common Stock, if any, that have been issued to such
participant.
 
 
EFFECT ON OUTSTANDING OPTIONS
All options outstanding under the 1987 Stock Option Plan will remain subject to
the terms of such plan; provided, however, that limitations imposed on such
options by Rule 16b-3 will continue to apply only to the extent Rule 16b-3 so
requires.
 
 
EFFECT ON OTHER PLANS
Whether receiving or exercising an Award causes the participant to accrue or
receive additional benefits under any pension or other plan is governed solely
by the terms of such other plan.
 
 
LIMITATIONS ON LIABILITY
Notwithstanding any other provisions of the Plan, no individual acting as a
director, employee, or agent of the Company shall be liable to any participant,
former participant, spouse, beneficiary, or any other person for any claim,
loss, liability, or expense incurred in connection with the Plan, nor shall such
individual be personally liable because of any contract or other instrument he
executes in such other capacity. The Company will indemnify and hold harmless
each director, employee, or agent of the Company to whom any duty or power
relating to the administration or interpretation of the Plan has been or will be
delegated, against any cost or expense (including attorneys’ fees) or liability
(including any sum paid in settlement of a claim with the Board’s approval)
arising out of any act or omission to act concerning this Plan unless arising
out of such person’s own fraud or bad faith.
 
 
NO EMPLOYMENT CONTRACT
Nothing contained in this Plan constitutes an employment contract between the
Company and the participants. The Plan does not give the participants any right
to be retained in the Company’s employ, nor does it enlarge or diminish the
Company’s right to terminate the participant’s employment.


- 17 -

--------------------------------------------------------------------------------



 
 
APPLICABLE LAW
The laws of the State of Delaware (other than its choice of law provisions)
govern this Plan and its interpretation.
 
 
DURATION OF PLAN
The Administrator may not grant Awards after May 15, 2007. The Plan will then
continue to govern unexercised and unexpired Awards.
 
 
CODE SECTION 409A REQUIREMENTS
Notwithstanding anything to the contrary in this Plan or any Award agreement,
these provisions shall apply to any payments and benefits otherwise payable to
or provided to a participant under this Plan and any Award. For purposes of Code
Section 409A, each “payment” (as defined by Code Section 409A) made under this
Plan or an Award shall be considered a “separate payment.” In addition, for
purposes of Code Section 409A, payments shall be deemed exempt from the
definition of deferred compensation under Code Section 409A to the fullest
extent possible under (i) the “short-term deferral” exemption of Treasury
Regulation § 1.409A-1(b)(4), and (ii) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing the participant’s “separation from service” (as defined for
purposes of Code Section 409A)) the “two years/two-times” separation pay
exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby
incorporated by reference.
 
 
 
If the participant is a “specified employee” as defined in Code Section 409A
(and as applied according to procedures of the Company and its affiliates) as of
his separation from service, to the extent any payment under this Plan or an
Award constitutes deferred compensation (after taking into account any
applicable exemptions from Code Section 409A), and to the extent required by
Code Section 409A, no payments due under this Plan or an Award may be made until
the earlier of: (i) the first day of the seventh month following the
participant’s separation from service, or (ii) the participant’s date of death;
provided, however, that any payments delayed during this six-month period shall
be paid in the aggregate in a lump sum, without interest, on the first day of
the seventh month following the participant’s separation from service. If this
Plan or any Award fails to meet the requirements of Code Section 409A, neither
the Company nor any of its affiliates shall have any liability for any tax,
penalty or interest imposed on the participant by Code Section 409A, and the
participant shall have no recourse against the Company or any of its affiliates
for payment of any such tax, penalty or interest imposed by Code Section 409A.






- 18 -